DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed January 3, 2020, has been received and entered.  Claims 2-15 have been amended, no claims have been cancelled, and no claims have been newly added.  Accordingly claims 1-15 are pending and under instant examination. 
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of United States Provisional Patent Application Serial No. 62/529,251 filed on July 6, 2017 and PCT Patent Application Serial No. JP2018/025576 filed on July 5, 2018.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Quellet et al. (Pub. No.: WO 2016/097024; Pub. Date: June 23, 2016).



	Regarding claim 1,  Quellet discloses a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate, wherein the coacervate is formed by interactions of oppositely charged coacervate precursor polymers (page 1 lines 6-13), and wherein the perfume containing droplets contain oil (page 10 lines 7-11, page 24 Table 3). 
	With respect to the instant claim language of “the coacervate droplet being one which can form a metastable water-in-water type emulsion”, Quellet discloses the instantly claimed water phase, the oil phase dispersed therein, and the coacervate droplets of anionic and polyelectrolyte and cationic polyelectrolyte which is identical or substantially identical to the calimed compositon, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior nd 1992 (PTO Bd. Pat. App. & Int. 1989).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claims 2 and 12-14, Quellet discloses wherein the cationic polyelectrolyte is poly(ethylene imine)  (page 17 lines 6-7) and the anionic polymer is poly 

	Regarding claim 15, Quellet discloses a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3).

	Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Quellet et al. (Pub. No.: WO 2016/097024; Pub. Date: June 23, 2016) as applied to claim 1 above, and further in view of Lange et al. (Pub. No.: WO 2004/046452; Pub. Date: July 1, 2004).  
	As Lange et al. is in German WO publication relied upon for prior art is in German and machine translation into English has been provided and is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the English translation. 

	Regarding claims 3-11 Quellet et al. remains as applied to claim 1.  While Quellet discloses a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate, wherein the coacervate is formed by interactions of oppositely charged coacervate precursor polymers (page 1 lines 6-13), wherein the perfume containing droplets contain oil (page 10 lines 7-11, page 24 Table 3), and wherein the cationic polyelectrolyte comprises poly(ethylene imine)  (page 17 lines 

	However in the same field of endeavor of coacervate forming polymers formed from oppositely charged polymers (abstract and page 44) Lange discloses wherein said polymers include polystyrene sulfonic acid and salts thereof (page 44 bottom paragraph through paragraph 1 of page 45), polyethylene imine (page 44 bottom paragraph), polyethyleimines and polydimethyl 	diaalylammonium halides  (page 44 paragraph 2).  As Lange discloses the use of the acid and salt thereof of the polyelectrolyte poly(styrene sulfonate) sodium salt and poly(diallyldimethyl ammonium chloride) would have would be included as a salt and been prima facie obvious.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Quellet et al. and Lange et al. to include coacervate forming polymers formed from oppositely charged polymers and salts thereof (abstract and page 44) comprising polystyrene sulfonic acid and salts thereof (page 44 bottom paragraph through paragraph 1 of page 45), polyethylene imine (page 44 bottom paragraph), and polyethyleimines and polydimethyl 	diaalylammonium halides (page 44 paragraph 2) as disclosed by Lange in a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate as disclosed by Quellet as a matter of a simple substitution of one known element for another to obtain predictable 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
Conclusion
	
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617